EXHIBIT 10.10 

 

Ixia
Summary of Compensation for Non-Employee Members
of the Board of Directors and its Committees

 

 

1.

Board of Directors

   

Quarterly retainer (except Chairman)

$12,500

 

Chairman’s quarterly retainer

$      0*

     

2.

Compensation Committee

   

Quarterly retainer (except Chairman)

$2,500

 

Chairman’s quarterly retainer

$6,250

     

3.

Audit Committee

   

Quarterly retainer (except Chairman)

$2,500

 

Chairman’s quarterly retainer

$6,250

     

4.

Nominating and Corporate Governance Committee

   

Annual retainer (except Chairman)

$  1,500

 

Chairman’s annual retainer

$  3,000

 

 

--------------------------------------------------------------------------------

*

Mr. Ginsberg currently serves as Chairman of the Board, but he does not receive
any retainer or other compensation as Chairman of the Board because he is also
an officer and employee of the Company.

 

The above summarizes cash compensation payable to the non-employee directors of
the Company’s Board of Directors and its Committees effective as of April 1,
2013.

 

In addition to cash compensation, non-employee directors are eligible to receive
grants of stock options, restricted stock units and other equity incentives
under the Second Amended and Restated Ixia 2008 Equity Incentive Plan (the “2008
Plan”). The 2008 Plan is included as Exhibit 10.1 to the Company’s Current
Report on Form 8-K (File No. 0-31523) as filed with the Securities and Exchange
Commission on June 25, 2013.

 

*     *     *

 